           Case 1:15-cv-05814-JPO Document 158 Filed 12/20/18 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
CMG HOLDINGS GROUP, INC. as assignee of :
XA, THE EXPERIENTIAL AGENCY, INC.,           : Civil Action No.: 15-cv-05814-JPO
                                             :
                        Plaintiff,           :
                                             :
              vs.                            : DECLARATION OF SCOTT R.
                                             : MATTHEWS IN OPPOSITION TO
JOSEPH WAGNER, HUDSON GRAY LLC,              : PLAINTIFF’S AND THIRD-PARTY
DARREN ANDERECK, JESSIE LOMMA,               : DEFENDANTS’ MOTION FOR
MICHAEL DAY, JEAN WILSON, ESTELLE            : PARTIAL SUMMARY JUDGMENT
PIZZO, STUDIO AG, LLC, REMIGIO GUDIN, :
and MIXED COMPANY, INC.,                     :
                                             :
                        Defendants.          :
------------------------------------x
JOSEPH WAGNER, JEFFREY SMITH, DARREN :
ANDERECK, and JESSIE LOMMA,                  :
                                             :
                     Third-Party Plaintiffs, :
                                             :
              vs.                            :
                                             :
GLENN LAKEN and ALEXIS LAKEN,                :
                                             :
                     Third-Party Defendants. :
------------------------------------x
      SCOTT R. MATTHEWS, pursuant to 28 U.S.C. § 1746, hereby declares under penalty

of perjury that:

         1.        I am a member of the Bar of this Court and a Partner of the law firm Windels

Marx Lane & Mittendorf, LLP, attorneys for defendants Joseph Wagner (“Wagner”),

HudsonGray, Inc. (“HudsonGray”), Darren Andereck (“Andereck”), Jessie Lomma, Michael

Day, Jean Wilson (“Wilson”), Estelle Pizzo (“Pizzo”), Studio AG, LLC, Remigio Gudin, and

Mixed Company, Inc. (collectively, the “Defendants”), and Third-Party Plaintiffs Wagner,

Jeffrey Smith, Andereck, and Lomma (collectively, the “Third-Party Plaintiffs”). As such, I am

fully familiar with the facts set forth below.

{11648491:1}                                     1
           Case 1:15-cv-05814-JPO Document 158 Filed 12/20/18 Page 2 of 7



         2.    I submit this Declaration in opposition to Plaintiff’s and Third-Party Defendants’

motion for partial summary judgment.

Glenn Laken’s Sale of CMG Stock

         3.    I have reviewed the EDGAR database on the website for the Securities and

Exchange Commission, and I could find no record of a Form 4 filed by Glenn Laken concerning

the May 10, 2018 trade of CMG stock he made via his wife, Barbara Laken’s, account, or of

trades he made on Sol Mlot’s account.

Exhibits

         4.    A copy of Plaintiff’s Re-Notice of Deposition of HudsonGray LLC Under Rule

30(b)(6), dated September 13, 2018, is annexed hereto and made a part hereof as Exhibit “A.”

         5.    A copy of an account transaction history of a TD Ameritrade account held in

Barbara Laken’s name, dated July 16, 2018 and Bates-stamped XA732994-732996, is annexed

hereto and made a part hereof as Exhibit “B.”

         6.    A copy of the Affidavit of Sol Mlot, dated September 24, 2015, is annexed hereto

and made a part hereof as Exhibit “C.”

         7.    A copy of the Affidavit of Sol Mlot, dated March 2, 2017, is annexed hereto and

made a part hereof as Exhibit “D.”

         8.    A copy of an excerpt from the transcript of the deposition of Darren Andereck,

dated September 14, 2018, is annexed hereto and made a part hereof as Exhibit “E.”

         9.    A copy of an excerpt from the transcript of the deposition of Michael Day, dated

September 13, 2018, is annexed hereto and made a part hereof as Exhibit “F.”

         10.   A copy of an excerpt from the transcript of the deposition of Jessie Lomma, dated

November 6, 2018, is annexed hereto and made a part hereof as Exhibit “G.”



{11648491:1}                                    2
           Case 1:15-cv-05814-JPO Document 158 Filed 12/20/18 Page 3 of 7



         11.   A copy of an email from Alexis Laken to Bsweeney@crains.com, dated

December 16, 2014 and Bates-stamped XA617645-617646, is annexed hereto and made a part

hereof as Exhibit “H.”

         12.   A copy of the Summons and Complaint, dated September 22, 2014, which

commenced this action, is annexed hereto and made a part hereof as Exhibit “I.”

         13.   A copy of an Inmate Locator, printed from the United States Bureau of Prisons

website, showing that Glenn Laken, Register Number 12999-424, was released from prison on

March 3, 2008, is annexed hereto and made a part hereof as Exhibit “J.”

         14.   A copy of an excerpt from the transcript of the deposition of Joseph Wagner,

dated September 20, 2018, is annexed hereto and made a part hereof as Exhibit “K.”

         15.   A copy of an excerpt from the transcript of the deposition of Jean Wilson, dated

September 21, 2018, is annexed hereto and made a part hereof as Exhibit “L.”

         16.   A copy of CMGO Historical Prices, showing the prices for CMG stock for the

period of April 2, 2018 until June 1, 2018, and printed from the website of

www.investorshub.com, is annexed hereto and made a part hereof as Exhibit “M.”

         17.   A copy of a Transaction History for Barbara Laken’s E-Trade account showing

trades on May 10, 2018 is annexed hereto and made a part hereof as Exhibit “N.”

         18.   A copy of an excerpt from the transcript for the deposition of Glenn Laken, dated

November 11, 2018, is annexed hereto and made a part hereof as Exhibit “O.”

         19.   A copy of a statement for Barbara Laken’s E-Trade account for the period of

March 1, 2018 to March 31, 2018, is annexed hereto and made a part hereof as Exhibit “P.”




{11648491:1}                                   3
             Case 1:15-cv-05814-JPO Document 158 Filed 12/20/18 Page 4 of 7



Glenn Laken’s Giantkiller Posts

           20.       Glenn Laken admittedly posted on a CMG stock message board at

www.investorshub.com under the pseudonym “giantkiller”. (Doc. No. 147, ¶ 10.) A sample of

some of those posts is collectively annexed hereto and made a part hereof as Exhibit “Q.” The

posts are arranged in chronological order and are Bates stamped.

           21.       Many of the messages anonymously posted by Glenn Laken appear designed to

increase the price of CMG stock or to convince people to buy or hold CMG shares:

                    “Where’s all the help today a little push here and were firmly in penny land can’t
                     do it all by myself!!! GO CMGO”1 (Ex. Q, DEF165361);

                    How can you not be blown away by these numbers, this is a company with a
                     market cap of less than 3 million that has put up a quarter with a profit of almost
                     the entire market cap. To focus on 100k of debt incurred at the beginning of the
                     quarter is shortsighted and stupid. These are spectacular numbers for a penny
                     stock. I want to be the first to congratulate management for a spectacular job!!!”
                     (Id., DEF165376);

                    “I’m not knocking him, I’m only saying that good progress is being made on all
                     fronts. This stock is absurdly cheap and I am buying almost everyday day, if you
                     believe it is cheap than the answer is continue to buy until it isn’t. IMHO !!!”
                     (Id., DEF165392);

                    “If we should be .20/.50 you shouldn’t be buying 30,000 shares you should be
                     buying 3 million shares!!!” (Id., DEF165413);

                    The fact that this is trading at less than the cost of a fully reporting shell is a farce
                     you hang in there you’re going to be right!!!!!” (Id., DEF165455);

                    And, protesting too much: “This is not a BS pump it’s a real company being built.
                     The enterprise value IMO is way beyond here (in the multiple pennies) just a little
                     patience and some more deals and it’s pay day time.” (Id., DEF165463);

                    “At anything less than .02 this is way too cheap!” (Id., DEF165466)




1
    All spelling and grammatical errors in the message board posts quoted here are in the original.

{11648491:1}                                                4
           Case 1:15-cv-05814-JPO Document 158 Filed 12/20/18 Page 5 of 7



         22.       Glenn Laken, posing as someone else, frequently posted messages to praise the

job that he was doing as CEO: “What’s good for the Laken’ s is good for the shareholders this

dude has been working for free for going on 3 years, guys no shmuck if he didn’t think there was

a real payday why would he be still at it!!!!” (Id., DEF165482)

         23.       Some of the posts contained inside information that should not have been

disclosed anonymously to the message board readers:

                  “My bet 10q out before opening tomorrow and numbers will be eye popping!!!”
                   (Id., DEF165373);

                  “Glenn asked me to impart a few things on his behalf, the audit is being worked
                   on. There was a problem with the auditor not the company that is the delay. It
                   will be done next week. The company is very tight cash and Glenn has made 2
                   significant loans to the company to fund necessary fundings. He is committed to
                   getting the company back on its feet, and is working full time at no compensation
                   to make this happen. He stated that he was working on a number of initiatives
                   that could be favorable to the company and hoped to be able to share them soon.
                   He also said he understood that the silence was deafening and asked for your
                   indulgence for a short time longer.” (Id., DEF165445)

         24.       Not only were Glenn Laken’s posts all anonymous – even after he became CEO

and Chairman of CMG’s Board – he repeatedly lied to shareholders about his identity, all the

while making favorable statements about the price of the stock and the “great” job that Glenn

Laken, or management generally, was doing:

                  “Guys I can tell you I just spoke to Glenn and he is very excited about what is
                   going on at XA and what Burkhardt [XA’s then-Chairman] is doing, they are
                   working on a number of deals and thinks this company is ready to explode!!” (Id.,
                   DEF165395);

                  “I know Glenn keeps an eye on this board and is very interested in what you guys
                   think. He sometimes calls me to ask me to answer stuff he sees on here, I just try
                   to pass it along!” (Id., DEF165402);

                  “Well said Pickle, Glenn has been a friend of mine for many years, we traded
                   together on the floor of the CME and I’ve been with him in good times and bad. I
                   know he feels passionately about this company and its shareholders. That was his


{11648491:1}                                       5
           Case 1:15-cv-05814-JPO Document 158 Filed 12/20/18 Page 6 of 7



                   reason for taking the options and not the stock that was offered to him, 25 million
                   shares, he wanted to get paid if everyone else did.” (Id., DEF165408);

                  “Leonard, Glenn is under no restrictions as to what he can buy or hold, I know
                   this for certain as he has been a friend of mine for 30 years.” (Id., DEF165436);

                  “I spoke to Glenn and he is definitely looking around for financing and told me to
                   deliver this message that any long holder of CMGO who is interested in providing
                   financing for the company should get in touch with MW and provide him with a
                   number and Glenn will contact you.” (Id., DEF165443);

                  “Never thought Laken was a knight in shining armor, seems to me he’s done as
                   well as he could dealt the shit hand he was. But I will say sticking around and
                   trying to fix it has gotten my attention. Benn in penny land a long time rarely
                   plays that way! So we will se how it finishes I’m betting on Laken over Joe and I
                   Bet better than I trade!!” (Id., DEF165450)


         25.       Glenn Laken also posted about CMG’s financial prospects to be received from

this lawsuit:

                  “I can assure you from the only insider that really counts who is Laken that he
                   isn’t selling a share. I know this because I speak to him regularly. He believes
                   ultimately this stock trades way higher but patience will necessary. The lawsuit is
                   very much in play, waiting for a ruling from the judge with a go ahead there the
                   stock is seriously undervalued. XA holding it own covering expenses and the
                   57/58% of G[ood] G[aming], these prices make little sense, only time will tell but
                   value looks on our side.” (Id., DEF165480);

                  “It is true that nobody works for free nor should any of us expect them too. But if
                   there is a huge settlement or verdict my money says this guy is going to share
                   with the shareholders who have hung in there with him. And with the price of
                   this stock now if that happens I figure there is going to be a bunch of money to go
                   around IMO. You put your money up u take your chances I like the odds.” (Id.,
                   DEF165484);

                  “Believe me Glenn has stepped up he and his wife have worked this magical
                   lawsuit for 2 years and 1000s of hours, that how it works with these gigantic
                   lawsuits. David Boise’s firm didn’t take this lawsuit on contingency because he
                   didn’t think it has serious merit. If it proves out the current capitalization will be
                   a joke, this one is a buy and hold at these levels and see what happens, risk reward
                   looks extremely favorable here in one mans opinion.” (Id., DEF165487);




{11648491:1}                                         6
           Case 1:15-cv-05814-JPO Document 158 Filed 12/20/18 Page 7 of 7




                  “Not a thing has changed this is a lawsuit play right now. If the lawsuit is
                   successful there is nothing but upside, lawsuits don’t move quickly they take time
                   and effort and this suit is getting all of that. So if you don’t have the patience to
                   see it through might as well take your loss and move on, although it seems to me
                   if you waited this long you might as well hang on and see how it plays out, risk
                   reward clearly in your favor, imho!!!!” (Id., DEF165490)


Executed on December 20, 2018.


                                                 /s Scott R. Matthews
                                                 Scott R. Matthews




{11648491:1}                                         7
